DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 02/12/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,060,827 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Gleitz on 02/12/2021.

The application has been amended as follows: 


IN THE CLAIMS
	

Claim 1 is cancelled.

Claim 2 (Currently amended):  The method of claim 5 [[1]], wherein the sensor data includes throttle position data and manifold pressure data.

Claim 4 is cancelled.

Claim 5 (Currently amended):  [[The method of claim 4,]] A method comprising: receiving sensor data indicative of a load in an engine from one or more lawnmowers; analyzing, using a processor, the load from the sensor data to identify a management function of the one or more lawnmowers; calculating a maintenance interval for the management function, wherein the sensor data includes injection time data indicative of an operation of one or more fuel injectors of the engine and the maintenance interval is calculated as a function of the injection time data; and generate, using the processor, a message including the management function.

Claim 6 (Currently amended): The method of claim 5 [[4]], wherein the sensor data includes oil data indicative of a state of the oil of the engine and the maintenance interval is calculated as a function of the oil data, wherein the state of the oil includes an oil quality, an oil level, or both.

5 [[1]], wherein the [[mechanical device is]] load includes a lawnmower deck.

Claim 9 (Currently amended): The method of claim 5 [[7]], further comprising: comparing the sensor data to a load signature; and starting a timer when the sensor data matches the load signature, wherein the management function is based on the timer.

	Claim 10 (Currently amended):  [[The method of claim 7, further comprising:]] A method comprising: receiving sensor data indicative of a load on an engine from one or more lawnmowers; performing a comparison of the sensor data to a set of load signatures; and selecting a lawnmower based on the comparison; analyzing, using a processor, the load from the sensor data to identify a management function for the one or more lawnmowers; and generate, using the processor, a message including the management function.

Claim 13 (Currently amended): An apparatus comprising: a memory including a plurality of management functions for one or more fleet devices; and a processor configured to analyze sensor data indicative of a load signature for a mechanical device connected to an engine of the one or more fleet devices and generate a message including a management function selected from the memory in response to the load signature for the engine, wherein the processor is configured to compare the sensor data to the load signature and start a timer when the sensor data matches the load signature, wherein the management function is based on the timer.

Claim 17 is cancelled.

Claim 18 (Currently amended):  [[The apparatus of claim 16,]] An apparatus comprising: a memory including a plurality of management functions for one or more fleet devices; and a processor configured to analyze sensor data indicative of a load signature for a mechanical device connected to an engine of the one or more fleet devices and generate a message including a management function selected from the memory in response to the load signature for the engine, wherein the processor is configured to perform a comparison of the sensor data to a set of load signatures and select a lawnmower based on the comparison.

Claims 19-20 are cancelled.


Claim 21 (New): The method of claim 10, wherein the sensor data includes throttle position data and manifold pressure data. 

Claim 22 (New): The method of claim 21, further comprising: 
accessing an expected value for manifold pressure according to the throttle position data; comparing the manifold pressure data to the expected value for manifold 

Claim 23 (New): The method of claim 10, wherein the load includes a lawnmower deck. 

Claim 24 (New): The method of claim 10, further comprising: comparing the sensor data to a load signature; and starting a timer when the sensor data matches the load signature, wherein the management function is based on the timer. 

Reasons for Allowance

Claims 2-3, 5-6, 8-16, 18 and 21-24 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The reasons for allowance or claims 2-3, 5-6, 8-12 and 21-24 was indicated in the Non-Final rejection mailed on 08/26/2020.

In claim 13, the specific limitations of "wherein the processor is configured to compare the sensor data to the load signature and start a timer when the sensor data matches the load signature, wherein the management function is based on the timer" in 
Claims 14-16 are also allowed for depending on claim 13.


In claim 18, the specific limitations of "wherein the processor is configured to perform a comparison of the sensor data to a set of load signatures and select a lawnmower based on the comparison" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY W MEGNA FUENTES/           Examiner, Art Unit 2856                                                                                                                                                                                             
/PETER J MACCHIAROLO/           Supervisory Patent Examiner, Art Unit 2856